[Cite as State v. Castro, 2022-Ohio-4327.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :      CASE NO. CA2022-04-016

                                                   :            OPINION
     - vs -                                                      12/5/2022
                                                   :

 HEMILIO RAMON CASTRO,                             :

        Appellant.                                 :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 21CR38198


David P. Fornshell, Warren County Prosecuting Attorney, and Kirsten A. Brandt, Assistant
Prosecuting Attorney, for appellee.

Hicks Law Office, and Bryan Scott Hicks, for appellant.



        PIPER, J.

        {¶1}     Appellant, Hemilio Castro, appeals the sentence imposed by the Warren

County Court of Common Pleas following his guilty plea.

        {¶2}     Castro was indicted on one count of murder, two counts of felonious assault

with firearm specifications, and two counts of tampering with evidence. Castro filed a

pretrial motion to declare the Reagan Tokes Law unconstitutional, which the trial court
                                                                    Warren CA2022-04-016

denied.

      {¶3}   The case proceeded to a jury trial. However, while the jury was deliberating,

Castro entered into a negotiated plea agreement with the state. Castro pled guilty to

involuntary manslaughter, a first-degree felony, with a firearm specification, and two counts

of tampering with evidence, both third-degree felonies. In exchange, the state dismissed

two counts of felonious assault with accompanying firearm specifications. Additionally, the

parties agreed to a joint recommended prison sentence of 14 to 16 and one-half years in

prison. The plea agreement reserved Castro's right to challenge the constitutionality of the

Reagan Tokes Law. After accepting Castro's guilty plea, the trial court imposed the agreed

sentence. Castro now appeals, raising two assignments of error for review.

      {¶4}   Assignment of Error No. 1:

      {¶5}   THE IMPOSITION OF CONSECUTIVE SENTENCES WAS INVALID.

      {¶6}   Assignment of Error No. 2:

      {¶7}   THE IMPOSITION OF AN INDEFINITE SENTENCE UNDER REAGAN

TOKES IS UNCONSTITUTIONAL.

      {¶8}   In his first assignment of error, Castro argues his sentence is contrary to law

because the trial court did not make the requisite findings for consecutive sentences.

However, we have no authority to review the jointly recommended sentence imposed.

      {¶9}   Pursuant to R.C. 2953.08(D)(1), a "sentence imposed upon a defendant is not

subject to review under this section if the sentence is authorized by law, has been

recommended jointly by the defendant and the prosecution in the case, and is imposed by

a sentencing judge." R.C. 2953.08(D)(1) establishes a statutory limit on an appellate court's

ability to consider an appeal from a sentence. State v. Gwynne, 158 Ohio St.3d 279, 2019-

Ohio-4761, ¶ 9, fn. 1. As the Ohio Supreme Court has expressly concluded, if the conditions

under R.C. 2953.08(D)(1) are established, an appellate court lacks jurisdiction to hear the

                                            -2-
                                                                  Warren CA2022-04-016

appeal. State v. Noling, 136 Ohio St.3d 163, 2013-Ohio-1764, ¶ 22.

      {¶10} The issue raised by Castro concerning consecutive sentencing findings in a

jointly recommended sentence has already been rejected by the supreme court. State v.

Sergent, 148 Ohio St.3d 94, 2016-Ohio-2696, ¶ 29. In Sergeant, the supreme court held

that where a jointly recommended sentence is accepted by the trial court, the court is not

required to make the R.C. 2929.14(C)(4) findings. Id; State v. Barnhart, 7th Dist. Mahoning

No. 20 MA 0119, 2022-Ohio-2338, ¶ 5.

      {¶11} In the present case, the jointly recommended sentence was authorized by

law, was recommended by both Castro and the state, and was imposed by the trial court.

Pursuant to Sergent, the trial court was not required to make R.C. 2929.14(C)(4) findings.

As a result, we have no authority to review the imposed sentence and Castro's first

assignment of error is overruled. Barnhart at ¶ 8; State v. Stearns, 8th Dist. Nos. 111005,

111010 thru 111013, 2022-Ohio-2046, ¶ 12.

      {¶12} In his second assignment of error, Castro challenges the constitutionality of

the Reagan Tokes Law. While R.C. 2953.08(D)(1) precludes review of agreed sentences,

the supreme court has held that constitutional challenges are not within the scope of R.C.

2953.08, and therefore, the statute "does not preclude an appeal of a sentence on

constitutional grounds." State v. Patrick, 164 Ohio St. 3d 309, 2020-Ohio-6803, ¶ 22.

Because Castro's constitutional challenge to his sentence is not barred by R.C.

2953.08(D)(1), we may consider his argument with respect to the constitutionality of the

Reagan Tokes Law. State v. Hartline, 3d Dist. Logan Nos. 8-21-13 and 8-21-14, 2022-

Ohio-2997, ¶ 16

      {¶13} However, the arguments raised by Castro have been previously considered

and rejected by this court.   State v. Bloodworth, 12th Dist. Warren No. CA2021-08-073,

2022-Ohio-1899, ¶ 50. Specifically, this court has already determined that the Reagan

                                           -3-
                                                                  Warren CA2022-04-016

Tokes Law does not run afoul of an offender's due process rights as guaranteed by the Fifth

and Fourteenth Amendments to the United States Constitution and Article I, Section 16 of

the Ohio Constitution. State v. Henderson, 12th Dist. Warren No. CA2020-11-072, 2021-

Ohio-3564, ¶ 13-16; State v. Jackson, 12th Dist. Butler No. CA2020-07-077, 2021-Ohio-

778, ¶ 12-15; State v. Guyton, 12th Dist. Butler No. CA2019-12-203, 2020-Ohio-3837, ¶ 7-

17; State v. Reffitt, 11th Dist. Lake No. 2021-L-129, 2022-Ohio-3371, ¶ 41 (Reagan Tokes

Law is not vague). We have also determined that the Reagan Tokes Law does not violate

the separation-of-powers doctrine. State v. Suder, 12th Dist. Clermont Nos. CA2020-06-

034 and CA2020-06-035, 2021-Ohio-465, ¶ 25. Finally, we concluded that the Reagan

Tokes Law does not impinge on an offender's constitutional right to a jury. Bloodworth at ¶

50. For the reasons previously expressed in the above-cited cases, we find that the Reagan

Tokes Law is not unconstitutional. Accordingly, Castro's second assignment of error is

overruled.

      {¶14} Judgment affirmed.


      M. POWELL, P.J., and BYRNE, J., concur.




                                           -4-